On Petition for a Rehearing.
Bicknell, C. C.
The petition claims that the provisions *390of section 676 of the code of 1852, are applicable only to sureties who have been judicially declared to be such by a proceeding for that purpose instituted in the original suit, under section 674 of the code of 1852, and that, although Buskirk, in a subsequent suit brought by him against all the parties to the original suit, was by the judgment of the proper court declared to be a surety, and although by that judgment it was declared that he had paid the judgment in the original suit in full, and that he was subrogated to the rights of the plaintiff in the original suit, and should have execution therein, yet that “the whole proceeding to try the question of surety-ship was a nullity, and that Buskirk’s rights were not enlarged thereby, and that the payment of the judgment by him satisfied the judgment, and that he, failing to have the question of suretyship determined in the original proceeding, is estopped from claiming any rights as surety.” In this we think the petitioners are mistaken. Section 676, supra, contains the following provisions: “When * * any person being surety in any undertaking whatever, has been * compelled to pay any judgment or any part thereof, or shall make any payment which is applied upon such judgment by reason of such suretyship, * * * the judgment shall not be discharged by such payment, but shall remain in force for the use of the * surety, * and * * may be prosecuted to execution for his use.” Scherer v. Schutz, 83 Inch 543. The relief granted to sureties by this section is not limited to those only who have been declared such by proceedings in the original suit. There is no element of estoppel in the case. The evidence was oral testimony and a written statement of facts agreed upon and submitted as evidence, which showed that Buskirk had no right to redeem other than that secured to him as surety in manner aforesaid, but this, as we have seen, was sufficient.
The petition ought to be overruled.
Per Curiam.
The petition for a rehearing is overruled.